******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   LUIS CARABALLO ET AL. v. ELECTRIC BOAT
            CORPORATION ET AL.
                 (SC 19182)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
     Argued October 27, 2014—officially released March 17, 2015

  Wesley W. Horton, with whom, on the brief, were
Brendon P. Levesque and Michael S. Taylor, for the
appellant (named defendant).
  John B. Farley, with whom were Robert D. Tobin
and Thomas J. Riley, and, on the brief, John P. D’Am-
brosio, for the appellees (defendant Lawrence and
Memorial Hospital et al.).
  Nathan Julian Shafner filed a brief on behalf of the
appellee (plaintiff Gregory W. Gray).
  Zachary M. Delaney filed a brief for the Connecticut
Business Industry Association, Inc., et al., as amici
curiae.
  Michael R. Kerin filed a brief for the Connecticut
Hospital Association as amicus curiae.
                          Opinion

   McDONALD, J. The fundamental issue in these
appeals, which come to us by way of a joint reservation
from the Workers’ Compensation Review Board
(board),1 is whether, prior to the effective date of No. 14-
167 of the 2014 Public Acts (P.A. 14-167), an employer’s
liability for hospital services is assessed on the basis
of a determination by a workers’ compensation commis-
sioner of what it ‘‘actually costs’’ the hospital to render
the services, as provided under General Statutes (Rev.
to 2005) § 31-294d (d),2 or on the basis of the hospital’s
published rates that it is required to charge ‘‘any payer’’
under General Statutes § 19a-646.3 The named defen-
dant, Electric Boat Corporation (Electric Boat), con-
tends that the Workers’ Compensation Commissioner
for the Second District (commissioner) improperly con-
cluded that these cases are controlled by Burge v. Ston-
ington, 219 Conn. 581, 591, 594 A.2d 945 (1991), in
which this court concluded that the ‘‘actually costs’’
language in the predecessor to § 31-294d (d) had been
effectively repealed or preempted in 1973, when the
legislature first regulated hospital rates. We conclude
that the public health scheme governing hospital rates
for payers generally controls the present cases.
   This reservation arises in the context of the following
stipulated facts and procedural history. The plaintiffs,
Luis Caraballo and Gregory W. Gray (claimants), were
employees of Electric Boat when they each suffered
injuries compensable under the Workers’ Compensa-
tion Act, General Statutes (Rev. to 2005) § 31-275 et seq.,
for which they were treated at the defendant hospitals,
William W. Backus Hospital and Lawrence and Memo-
rial Hospital, respectively. In each case, the hospital
submitted a bill for its services to Electric Boat that
conformed to the hospital’s pricemaster list filed with
the Office of Health Care Access, as is required under
General Statutes §§ 19a-646 (b) and 19a-681. Electric
Boat thereafter referred the hospital bill to a third-
party bill reviewer, Fairpay Solutions, Inc. (Fairpay),
for assistance in determining what it ‘‘actually costs’’
the hospital to render care to the claimant in each case.
Electric Boat then paid each hospital in accordance
with Fairpay’s cost assessment, which in each case
was significantly less than what had been billed by
the hospital. In Caraballo’s case, the hospital’s billed
charges were $47,481.61, and Electric Boat paid
$20,271.47, while in Gray’s case, the hospital’s billed
charges were $67,642.81, and Electric Boat paid
$24,595.53.
  As a result of this dispute, pursuant to § 31-294d (d),
the hospitals sought to have the commissioner deter-
mine Electric Boat’s liability for the hospital costs. See
General Statutes (Rev. to 2005) § 31-294d (d) (‘‘[a]ll
disputes concerning liability for hospital services in
workers’ compensation cases shall be settled by the
commissioner in accordance with this chapter’’). The
parties stipulated, for the purposes of obtaining a
prompt resolution of the cases, that the amounts paid
by Electric Boat were the actual cost of providing ser-
vices to the claimants. The hospitals argued that under
chapter 368z of the General Statutes, which prescribes
the parameters for deregulation of hospital rates,
‘‘[a]bsent a negotiated and formalized agreement on a
discount rate . . . every payer must pay the hospital’s
published charges . . . .’’ The hospitals further argued
‘‘that the law allows no exception for employers of
injured workers or their workers’ compensation insur-
ers.’’ The hospitals contended that this court’s decision
in Burge supported their position that the public health
scheme governing hospital rates was controlling. Elec-
tric Boat disputed the effect of Burge on the current
schemes and contended that, ‘‘while the hospitals may
bill the[ir] published rates, [§ 31-294d (d)] provides that
employers need reimburse only what it ‘actually cost[s]’
the hospital to render the service to the injured workers,
and that is a figure to be determined by the Workers’
Compensation Commission [commission].’’
   The commissioner engaged in a comprehensive
examination of the statutory origins of and develop-
ments in both the public health scheme governing hospi-
tal rate setting and the workers’ compensation scheme
governing employer liability for medical care generally
and hospital services specifically. In particular, the com-
missioner examined that history and the parties’ claims
in light of this court’s decision in Burge, wherein this
court addressed the vitality of the actually costs lan-
guage under the workers’ compensation scheme subse-
quent to hospital rate regulation. The commissioner
concluded that, under Burge, the public health scheme
in effect before, during, and after the period at issue
had implicitly repealed the commissioner’s right to
determine actual costs. He further rejected Electric
Boat’s position that legislative action taken since Burge
had altered that status. Accordingly, the commissioner
held: ‘‘The hospital rate provisions of § 31-294d (d) are
no longer applicable. Employers and insurers must
either negotiate lower rates with hospitals as provided
by [c]hapter 368z, or they must pay the published
charges.’’ Electric Boat appealed from the decisions
to the board, which reserved the cases for appellate
review.4 See footnote 1 of this opinion.
   To resolve this issue of statutory construction, we
note at the outset that, because we are not confronted
with an agency’s time-tested interpretation of the stat-
utes at issue, we apply plenary review.5 Ferraro v.
Ridgefield European Motors, Inc., 313 Conn. 735, 746,
99 A.3d 1114 (2014). ‘‘The meaning of a statute shall,
in the first instance, be ascertained from the text of the
statute itself and its relationship to other statutes. . . .
[W]hen a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation . . . .’’ (Citation
omitted; internal quotation marks omitted.) Id., 747; see
also General Statutes § 1-2z. Neither party argues that
the statutes at issue are plain and unambiguous,6 so we
may look to extratextual evidence to the extent that it
is useful.
                             I
HISTORY OF HOSPITAL RATES GENERALLY AND AS
 APPLIED TO WORKERS’ COMPENSATION CASES
  To resolve this issue of statutory construction, it is
necessary to have a basic understanding of the histori-
cal developments in the workers’ compensation scheme
governing employer liability for hospital care and in the
public health scheme governing hospital rate setting.
For clarity, we frame this discussion through the lens of
three broad developments in the public health scheme:
preregulation, regulation, and deregulation. We also
place the Burge decision in this historical context, in
the latter period of regulation.
                             A
            Preregulation of Hospital Rates
   In 1913, the first workers’ compensation statutory
scheme provided in relevant part: ‘‘The pecuniary liabil-
ity of the employer for the medical, surgical, and hospi-
tal service herein required shall be limited to such
charges as prevail in the same community for similar
treatment of injured persons of a like standard of living
when such treatment is paid for by the injured persons.’’
Public Acts 1913, c. 138, § 7. Historical evidence sug-
gests that the ‘‘like standard of living’’ requirement was
included to ensure that health care providers would not
charge more for medical care because a deep-pocketed
employer would be liable for payment. See Burge v.
Stonington, supra, 219 Conn. 587–88; see also Covey v.
Honiss Oyster House, Inc., 117 Conn. 282, 284, 167 A.
807 (1933) (‘‘[t]he purpose of the statute is to prevent
charges for medical and surgical services to an injured
employee being made at a higher rate than they other-
wise would be because they are to be paid by the
employer or his insurer’’); Beinotovitz v. National Iron
Works, 1 Conn. Comp. Dec. 623, 629 (1916) (‘‘it was the
intention of the legislature, as expressed in this [a]ct,
that the employer should only be holden for such . . .
treatment as might have been expected in like cases if
there was no issue between master and servant’’).
  A different problem emerged, however, with respect
to hospital services specifically. In the early twentieth
century, care at most hospitals was divided into three
wards: a general or ‘‘charity’’ ward, in which patients
were placed in a ward with numerous other patients
and the charge for services was below the hospital’s
placed in a semiprivate room and the charge for services
would cover the actual costs of the patient’s stay; and
a ward for private rooms, where patients paid a higher
per diem fee for hospital care and also paid a separate
charge for doctors’ and nurses’ fees. See Burge v. Ston-
ington, supra, 219 Conn. 585–87; Schillinger v. Yale
Brewing Co., 3 Conn. Comp. Dec. I-181, I-181–82 (1919);
Carter v. Rowe, 2 Conn. Comp. Dec. I-100, I-101 (1916);
Beinotovitz v. National Iron Works, supra, 1 Conn.
Comp. Dec. 629; Johnson v. Spring Glen Farm, Inc., 1
Conn. Comp. Dec. 593, 594 (1916). Because members
of the industrial working class generally lacked the
funds to pay their hospital costs, they typically were
placed in and paid the rates for care in the charity wards.
Burge v. Stonington, supra, 585–86. ‘‘Not infrequently,
[however] a hospital would admit injured workers to [a
semiprivate room] and be paid only the fee for ‘general
ward’ treatment. See, e.g., Schillinger v. Yale Brewing
Co., [supra, I-184–85] . . . Malone v. H. R. Douglas,
Inc., [1 Conn. Comp. Dec. 297, 298–99 (1915)].’’7 (Cita-
tion omitted.) Burge v. Stonington, supra, 587. Thus,
under both circumstances, the hospitals incurred a loss,
and the commissioners urged action by the legislature.
Id., citing 1914 Conn. Public Documents vol. 1, pt. 2,
doc. 15, p. 17; Spencer v. New Haven Rendering Co.,
4 Conn. Comp. Dec. I-229, I-233 (1921); Schillinger v.
Yale Brewing Co., supra, I-187.
   In 1921, the legislature amended the workers’ com-
pensation scheme to include the language that is at
issue in these appeals. The amendment provided in
relevant part that ‘‘[t]he pecuniary liability of the
employer for the medical and surgical service herein
required shall be limited to such charges as prevail in
the same community or similar communities for similar
treatment of injured persons of a like standard of living
when such treatment is paid for by the injured persons;
but the liability of the employer for hospital service
shall be the amount it actually costs the hospital to
render the service, said amount to be determined by
the commissioner. . . .’’ (Emphasis added.) Public
Acts 1921, c. 306, § 3. The legislature did not, however,
define ‘‘actually costs’’ or indicate the basis on which
a commissioner should calculate actual costs.
   In the decades that immediately followed, the Board
of Workers’ Compensation Commissioners urged the
legislature to relieve the commissioners of responsibil-
ity for determining hospital rates. See Reports of the
Board of Compensation Commissioners, No. 18 (1946),
p. 9; No. 17 (1944), pp. 8–9; No. 16 (1942), p. 8; No. 15
(1940), p. 9. In the absence of such action, the commis-
sioners, during this period, met with hospital and insur-
ance officials each year to reach an agreement on
uniform statewide hospital rates for weekly charges
rather than leave actual cost determinations to the com-
missioners in individual cases. Burge v. Stonington,
supra, 219 Conn. 588 and n.5. This rate setting, however,
preceded medical advances that gave rise to services
beyond the basic care covered under a per diem or
weekly rate, such as laboratory tests, blood transfu-
sions, oxygen, and drugs. See Tanner v. Walgren Tree
Experts, No. 748, CRD-8-88-7 (January 17, 1990).
                            B
             Regulation of Hospital Rates
   After hospital care evolved from the three ward sys-
tem, ‘‘[h]ospitals historically received payment for ser-
vices based upon reasonable costs incurred
retrospectively. Under this method, hospitals were
assured payment for the full costs of caring for patients,
including direct costs, such as room and board, as well
as diagnostic tests, surgical costs, and supplies. Admin-
istrative and capital costs were allocated to all patients
for items such as physical plant, technology, interest
expenses, professional training, and management.’’ Leg-
islative Program Review and Investigations Committee,
Connecticut General Assembly, Health Care Cost Con-
tainment in Connecticut (February 1994) p. 52. As Con-
necticut’s health care costs, including those for hospital
services, began to soar, the legislature undertook a
series of initiatives aimed at controlling hospital, as
well as other medical, costs.
   In 1973, the legislature created the Commission on
Hospitals and Health Care (hospital commission),
whose responsibility it was to oversee Connecticut’s
health care delivery systems and to, inter alia, review
budgets and approve rate increases for hospitals. Public
Acts 1973, No. 73-117, §§ 3, 10, 11, 16 (P.A. 73-117).
In approving proposed rates, the hospital commission
could consider a number of factors, including ‘‘neces-
sary expenses of the institution or facility concerned,
the effectiveness of its delivery of health care services,
the quality of available health care, the duplication of
service by institutions and facilities in the area served,
the community or regional need for any particular func-
tion or service, and any other factors which the commis-
sion deem[ed] relevant.’’ P.A. 73-117, § 12. The
legislature excluded only one payer, the state, from the
hospital rates authorized by the hospital commission,
but also required the state’s rate to compensate for
various indirect costs of patient care and cost shifting.8
Following the adoption of this scheme, commissioners
routinely adopted hospitals’ billed rates, approved by
the hospital commission, for purposes of assessing an
employer’s liability for hospital care under General Stat-
utes § 31-294, the predecessor statute to § 31-294d. See
Tanner v. Walgren Tree Experts, supra, No. 748, CRD-
8-88-7 (‘‘[Workers’] Compensation Commission practice
has accepted the [hospital commission] rates as con-
forming to the statutory community standard of [Gen-
eral Statutes (Rev. to 1987) §] 31-294’’).
  In further cost containment reforms in 1984, the legis-
lature decided that hospital rates should be determined
on the basis of a prospective payment system, known
as the ‘‘diagnostically related group’’ (DRG) rate system.
Public Acts 1984, No. 84-315 (DRG act). DRG rates were
to be determined on the basis of an ‘‘average charge for
services rendered given similar categories of illness.’’
Legislative Program Review and Investigations Commit-
tee, supra, p. 53. The scope of the application of this
cost averaging system was not entirely clear, and the
legislature subsequently amended the statute to direct
that DRG rates were to apply to ‘‘all payers except for
Medicare and for medical assistance provided pursuant
to chapters 302 and 308 . . . .’’ General Statutes (Rev.
to 1987) § 19a-165f (a), as amended by Public Acts 1987,
No. 87-443, § 5.
   Despite this change, the DRG act created confusion
in workers’ compensation cases, a matter eventually
addressed in Burge, because employers questioned
whether they were responsible for paying the itemized
rates previously approved by the hospital commission
or the often higher DRG rates. Conn. Joint Standing
Committee Hearings, Public Health, 1988 Sess., pp. 165–
66. In 1988, the legislature amended both the public
health and workers’ compensation schemes to
expressly provide that DRG rates were to apply in work-
ers’ compensation cases. Public Acts 1988, No. 88-357,
§§ 3, 19 (P.A. 88-357). Specifically, § 31-294 was
amended to add to the ‘‘actually costs’’ standard the
following proviso: ‘‘in cases for which a standard fixed
charge per case has been established pursuant to . . .
[the DRG act] liability shall be the amount charged by
the hospital using a fee schedule based on such fixed
charge per case . . . .’’ P.A. 88-357, § 19; see also P.A.
88-357, § 3 (‘‘workers’ compensation payers shall pay
for hospital services as provided in section 31-294 as
amended by [the DRG act]’’), codified at General Stat-
utes (Rev. to 1989) § 19a-165f (a).
   The DRG system of averaging costs met considerable
resistance. Responding to that resistance in 1989, the
legislature repealed the DRG act, and excised from § 31-
294 the language dictating the application of DRG rates
in workers’ compensation cases. Public Acts 1989, No.
89-371, § 22 (P.A. 89-371). As a result, the basic frame-
work of the legislative schemes in place prior to the
DRG act effectively resumed. P.A. 89-371, §§ 14, 15, 17.
                            C
                         Burge
  In Burge, this court considered the preceding history
in connection with a question similar to that raised in
the cases presently before us. Specifically, this court
examined employer liability for hospital services under
the workers’ compensation scheme between 1984,
when the DRG rates were adopted, and 1988, when
DRG rates were expressly stated to apply to workers’
compensation cases. The employer in Burge had con-
tended that, because its liability under General Statutes
(Rev. to 1987) § 31-294 was limited to what the hospital
services ‘‘actual[ly] cost,’’ its liability was limited to the
hospital’s itemized rates, which previously had been
approved by the hospital commission, and not the DRG
rates, which imposed average costs and were consider-
ably higher in that case than the itemized rates. Burge
v. Stonington, supra, 219 Conn. 583–84. The board9
relied on a decision issued in the previous year in which
it had concluded that ‘‘[t]he ‘actual cost’ language
ceased to be relevant after 1973 when all hospital rates
became subject to the approval of the [h]ospital [c]omis-
sion.’’10 Tanner v. Walgren Tree Experts, supra, No. 748,
CRD-8-88-7.
   In part I of this court’s decision in Burge, it addressed
the board’s conclusion that the ‘‘actually costs’’ lan-
guage ceased to be relevant after 1973. After reviewing
the legislative and historical background of both
schemes, the court concluded that the commissioners’
‘‘deference to hospital . . . rates was not only author-
ized, but required, by the legislature. In enacting [P.A.
73-117], the legislature effectively preempted the entire
field of hospital rate setting, including the portion pre-
viously occupied by the workers’ compensation com-
missioners. Having authorized the hospital commission
to determine all hospital rates, the legislature cannot
have intended to continue requiring the compensation
commissioners independently to establish the actual
costs of the hospital for services rendered to injured
workers as distinct from other persons.’’ (Emphasis
added.) Burge v. Stonington, supra, 219 Conn. 590. The
court further noted that allowing workers’ compensa-
tion payers to pay a different rate than the general
public would ‘‘defeat the implicit purpose of § 31-294
. . . .’’ Id., 590–91. The court therefore concluded in
part I that ‘‘[P.A. 73-117] effectively repealed the ‘actual
cost’ language of § 31-294 and required [workers’] com-
pensation commissioners to defer to the hospital com-
mission rates.’’ (Emphasis added.) Id., 591.
    In part II of the opinion, the court focused on
employer liability following the enactment of the DRG
act in 1984, which governed the case before it. The
court first concluded that, because the DRG act then
provided that the DRG ‘‘fee schedule shall be used for all
payers except for Medicare and for medical assistance
provided pursuant to chapters 302 and 308’’; (emphasis
added) General Statutes (Rev. to 1987) § 19a-165f (a), as
amended by Public Acts 1987, No. 87-443, § 5; workers’
compensation payers plainly were not excluded from
paying DRG rates. In addition to this unambiguous lan-
guage, the court noted that the legislative history to the
1988 amendment, which expressly had rendered DRG
rates applicable to workers’ compensation payers,
unquestionably indicated that these amendments were
‘‘intended to clarify the ambiguity created when the
legislature enacted [the DRG act] without explicitly
repealing the conflicting provisions of § 31-294.’’ Burge
v. Stonington, supra, 219 Conn. 595, citing 31 H.R. Proc.,
Pt. 24, 1988 Sess., pp. 8329–30, remarks of Representa-
tive Paul Gionfriddo (noting that amendment was ‘‘clari-
fying in nature’’). Having established the scope of § 19a-
165f (a) of the DRG act, the court concluded that,
because that statute was enacted subsequent to the
conflicting terms of § 31-294, ‘‘the DRG [a]ct further
modified § 31-294 to require an employer to pay the
DRG rate established by the hospital commission even
though that rate is based upon a hospital’s average cost
per diagnosis instead of the costs of providing service
to a particular patient.’’ Burge v. Stonington, supra,
595–96. In a footnote appended to this conclusion, the
court asserted: ‘‘Now that the DRG [a]ct has been
repealed . . . § 31-294, implicitly modified by [P.A.
73-117], returns to its pre-DRG meaning.’’ (Emphasis
added.) Id., 596 n.12.
                            D
     Post-Burge: Deregulation of Hospital Rates
   In 1994, after the General Assembly’s Legislative Pro-
gram Review and Investigations Committee conducted
a detailed study of health care costs in Connecticut, the
legislature abandoned strict regulation and oversight of
hospital rates and decided to allow the competitive
market to largely control prices. Public Acts 1994, No.
94-9, § 1; see also Legislative Program Review and Inves-
tigations Committee, supra, p. iv. The hospital commis-
sion’s power to approve billing rates for hospitals ended
on April 1, 1994, but total deregulation occurred in
stages. See Public Acts, Spec. Sess., May, 1994, No. 94-
3, §§ 7, 8 (creating Office of Health Care Access as
oversight body with more limited powers than hospital
commission); Public Acts 2002, No. 02-101, §§ 1, 5, 17
(removing cap on hospital revenues); Public Acts 2010,
No. 10-179, § 161 (repealing requirement that hospitals
submit budgets to Office of Health Care Access). None-
theless, the legislature required hospitals to file fee
schedules and prohibited them from departing from
those published rates, except under specific circum-
stances. General Statutes § 19a-646 (b). That scheme
remains in effect and is applicable to the cases at hand.
We note that, following this court’s decision in Burge,
the ‘‘actually costs’’ language survived various amend-
ments to § 31-294 unrelated to employer liability for
hospital costs, and was retained during a comprehen-
sive reorganization of the Workers’ Compensation Act,
and reenacted as § 31-294d (d). Public Acts 1991, No.
91-32, § 12 (P.A. 91-32).11
                            II
 WHETHER THE ‘‘ACTUALLY COSTS’’ LANGUAGE
CONTROLS AFTER DEREGULATION OF HOSPITAL
                  RATES
   With this background in mind, we turn to the parties’
arguments regarding the import of Burge and whether
this court’s conclusion that the ‘‘actually costs’’ lan-
guage of § 31-294 was ‘‘effectively preempted,’’ ‘‘effec-
tively repealed,’’ or ‘‘implicitly modified’’ by hospital
regulation controls in this case. See Burge v. Stoning-
ton, supra, 219 Conn. 590, 591, 596 n.12. Electric Boat
argues: (1) part I of Burge was dicta and therefore need
not be followed;12 (2) even if part I were not dicta, we
should overrule that portion of the decision because it
was wrongly decided; (3) even if the ‘‘actually costs’’
language was implicitly repealed in 1973, it was revived
in either: (a) 1989, when the DRG act was repealed; (b)
in 1991, when the legislature reenacted the actually
costs language in § 31-294d as part of a reorganization
of the Workers’ Compensation Act that removed other-
wise obsolete language;13 or (c) in 1994, when hospital
rates were deregulated, leaving no other administrative
entity’s rate determination with which the commission-
er’s actual costs determination would conflict; (4) the
current schemes do not conflict, because § 19a-646 can
be construed to regulate the duty of hospitals to charge,
whereas § 31-294d (d) can be construed to regulate the
duty of employers to pay; and (5) even if we were to
conclude that §§ 19a-646 and 31-294d (d) irreconcilably
conflict, then § 31-294d (d), as the more specific statute,
must control over the broader statutes controlling hos-
pital costs generally. In support of its view, Electric
Boat also points to the 2014 amendment to § 31-294d,
which provides for a formula for determining an
employer’s liability for hospital costs going forward,
but provides for liability to be determined according to
actual costs until those formulas are instituted. See P.A.
14-167.14
   The hospitals offer a vigorous rebuttal to each of
these arguments. They note that Electric Boat ‘‘ha[s] not
and cannot produce [a single] bulletin, memorandum,
[board] decision, court opinion, regulation, or scrap of
historical documentation indicating that their proffered
‘actual costs’ analysis [wherein a commissioner makes
a case-by-case determination of a particular patient’s
hospital costs] has ever existed in Connecticut.’’
(Emphasis in original.) They also argue that, as a practi-
cal matter, imposing the cost accounting approach to
hospital rate setting that Electric Boat seeks would
undermine the legislative decision to instill a competi-
tive market to control and contain hospital costs for all
payers in Connecticut and lead to protracted workers’
compensation litigation.
   We note that Burge varyingly characterized the regu-
lation of hospital rates, whether in 1973 or 1984, as
having ‘‘effectively preempted,’’ ‘‘effectively repealed,’’
or ‘‘implicitly modified’’ the actually costs language in
§ 31-294. Burge v. Stonington, supra, 219 Conn. 590,
591, 596 n.12. Although Burge used these terms inter-
changeably, they may have vastly different legal conse-
quences and limitations, as the parties’ arguments
suggest. See General Statutes § 1-1 (s) (‘‘[w]hen a stat-
ute repealing another is afterwards repealed, the first
shall not be revived without express words to that
effect’’); Lily Lake Road Defenders v. McHenry, 156 Ill.
2d 1, 8, 619 N.E.2d 137 (1993) (explaining different
standard for revival when earlier statute is preempted
versus implicitly repealed).15 Because our decision
today will apply to a limited class of cases in light of
the 2014 amendment to § 31-294d (d), we conclude that
it is neither necessary, nor especially useful, to resolve
this case through the lens of the parties’ multipronged
arguments as to whether Burge controls and whether
the ‘‘actually costs’’ standard has been revived at vari-
ous points in time. For the reasons set forth subse-
quently in this opinion, a commonsense reading of the
current statutory scheme, read in light of the history
of the schemes previously discussed, reflects that the
legislature has manifested a clear, consistent intent that
the rates sanctioned under the public health scheme
control.
   We begin with the relevant text of the statutes in
effect during the period at issue in these cases. Under
the workers’ compensation scheme, § 31-294d (d) pro-
vides in relevant part: ‘‘The pecuniary liability of the
employer for the medical and surgical service required
by this section shall be limited to the charges that pre-
vail in the same community or similar communities for
similar treatment of injured persons of a like standard
of living when the similar treatment is paid for by the
injured person. The liability of the employer for hospital
service shall be the amount it actually costs the hospital
to render the service, as determined by the commis-
sioner . . . .’’
   Under the public health scheme, however, § 19a-646
(b) provides: ‘‘No hospital shall provide a discount or
different rate or method of reimbursement from the
filed rates or charges to any payer except as provided
in this section.’’ ‘‘Any payer may directly negotiate with
a hospital for a different rate or method of reimburse-
ment, or both, provided the charges and payments for
the payer are on file at the hospital business office in
accordance with this subsection. . . .’’ General Stat-
utes § 19a-646 (c) (1). A ‘‘payer’’ is broadly defined in
a manner that would include workers’ compensation
payers. General Statutes § 19a-646 (a) (4).16 Addition-
ally, the public health scheme imposes a civil penalty
for a hospital’s noncompliance with the dictates of
§ 19a-646. See General Statutes § 19a-681 (requiring
hospitals to file current pricemaster list, i.e., its detailed
schedule of charges for its services, with Office of
Health Care Access and providing that, ‘‘[i]f the billing
detail by line item on a detailed patient bill does not
agree with the detailed schedule of charges on file with
the office for the date of service specified on the bill,
the hospital shall be subject to a civil penalty of five
hundred dollars per occurrence’’). Thus, under the
scheme applicable to the present case, the only time
that a hospital may deviate from its published rates—
or else be subject to a civil penalty—is when: (1) a
payer has negotiated with the hospital to pay a different
rate, or (2) the legislature has expressly provided differ-
ent rates in the hospital scheme. In the second circum-
stance, even when payment is dictated under another
statutory scheme—for instance, Medicare or Medic-
aid—the exclusion from chapter 368z was made explicit
by the legislature. See General Statutes § 19a-646 (a)
(4) (excluding Medicare and Medicaid from definition
of ‘‘ ‘[p]ayer’ ’’); see also General Statutes § 19a-673
(specifying rate hospitals may charge to low income
uninsured patients). No such exclusion is provided for a
workers’ compensation payer. Assuming, in accordance
with the parties’ stipulated facts, that what it ‘‘actually
costs’’ a hospital to render services to a particular
patient for workers’ compensation purposes is different
than the hospital’s billed rates,17 and, therefore, that
there is a direct conflict between these two schemes,
there is clear evidence that the hospital rates control.18
   The following evidence compels this conclusion. As
previously acknowledged, at no time since the phrase
‘‘actually costs’’ was added to the workers’ compensa-
tion statutory scheme in 1921 has the legislature defined
in that scheme what actual costs for hospital services
means or encompasses. Nor has the legislature pro-
vided any guidance or mechanism by which a commis-
sioner should determine what a hospital’s actual costs
would be for providing care to a particular patient.19
Although assessing such costs might have been a rela-
tively straightforward endeavor in the early part of the
twentieth century, when costs were based on a per
diem or weekly flat rate depending on the ward of the
hospital in which a patient was placed; see Burge v.
Stonington, supra, 219 Conn. 585–87; commissioners
are ill equipped to make such assessments given the
contemporary complexity and scope of hospital ser-
vices. In the absence of such guidance and in the face
of the complexities of hospital services, leaving such
determinations to each commissioner on an ad hoc,
case-by-case basis could yield widely inconsistent
results.
  Consistent with these considerations, in other
instances in which the legislature has intended for an
employer’s liability for medical costs to be assessed on
a basis other than what the provider otherwise would
charge the general public, it has specified the tools by
which to make such assessments. For example, in 1993,
the legislature gave the chairman of the commission
the power to establish a practitioner fee schedule, with
input from specified parties in interest. Public Acts
1993, No. 93-228, § 4; see also General Statutes § 31-
294d (d) (liability for costs ‘‘in the case of state humane
institutions . . . shall be the per capita cost as deter-
mined by the Comptroller under the provisions of sec-
tion 17b-223’’); General Statutes § 19a-673 (b)
(precluding hospitals from collecting from low income
uninsured patient more than ‘‘the cost of providing ser-
vices,’’ defined in subsection [a] [1] as ‘‘a hospital’s
published charges at the time of billing, multiplied by
the hospital’s most recent relationship of costs to
charges as taken from the hospital’s most recently avail-
able annual financial filing with the [Office of Health
Care Access]’’). Similarly, in 2014, the legislature gave
the chairman of the commission the power to establish
formulas for determining an employer’s liability for hos-
pital care, using a multiplier of a hospital’s right to
reimbursement for services covered by Medicare for
most costs. P.A. 14-167; see Perille v. Raybestos-Man-
hattan-Europe, Inc., 196 Conn. 529, 541, 494 A.2d 555
(1985) (‘‘a subsequent legislative act may throw light
on the legislative intent of a former related act’’ [internal
quotation marks omitted]). Notably, like hospital rates
under chapter 368z of the General Statutes, such fee
schedules are published so that the employer and its
insurer can have notice of their potential liability.20 Gen-
eral Statutes § 31-280 (b) (11) (B) (practitioner fee
schedule shall be published annually); General Statutes
(Rev. to 2013) § 31-294d (e), as amended by P.A. 14-
167 (hospital formulas shall be published annually).
   There is no gap in parameters for determining hospi-
tal costs, however, if such rates are controlled by the
public health scheme. As explained in part I of this
opinion, since 1973, the legislature has prescribed what
hospitals must charge to the general public—either the
hospital commission approved rates; P.A. 73-117; DRG
rates; P.A. 88-357, § 3; or the hospital’s self-determined
published rates. General Statutes § 19a-646. Indeed,
such determinations are made by entities that have the
resources and the expertise to properly do so.
   Furthermore, having commissioners make actual
cost determinations leads to certain problems that do
not arise if the hospitals’ rates control. First, because a
hospital may expose itself to a civil penalty by accepting
payment below its published rate except as specifically
provided; see General Statutes § 19a-681 (c); it is rea-
sonable to expect that a hospital might seek to collect
any deficiency arising from such an assessment from
the workers’ compensation claimant to avoid such pen-
alties. There is no statutory provision precluding hospi-
tals from doing so. Cf. P.A. 88-357, § 3 (providing that
workers’ compensation payers shall pay DRG rates and
further providing that ‘‘in workers’ compensation cases
all charges for hospital services resulting from employ-
ment related injuries or diseases shall be solely the
responsibility of the employer or carrier, and no claim
shall be made against the injured employee for all or
part of a charge’’).21 Such a result would clearly contra-
vene the remedial purposes of the act. See Gartrell v.
Dept. of Correction, 259 Conn. 29, 42, 787 A.2d 541
(2002) (‘‘[i]n appeals arising under workers’ compensa-
tion law, we must resolve statutory ambiguities . . .
in a manner that will further the remedial purpose of
the act’’ [internal quotation marks omitted]).
  Second, for insurers that have negotiated their own
rate agreements with hospitals, as authorized under
chapter 368z, there would be a potential conflict
between those agreements and the ‘‘actually costs’’ lan-
guage. Although the 2014 amendment to § 31-294d
ensures that negotiated rates control over the general
rates prescribed under the new scheme, there pre-
viously was no such exception. See General Statutes
(Rev. to 2013) § 31-294d (d) (2), as amended by P.A.
14-167 (prescribing liability ‘‘unless the employer and
hospital or ambulatory surgical center have otherwise
negotiated to determine the liability of the employer
for hospital or ambulatory surgical center services
required by this section’’). Interestingly, in support of its
argument that the ‘‘actually costs’’ regime is a workable
one, Electric Boat noted that, in practice, rather than
provide payers with actual cost information, hospitals
have simply negotiated their bills. While this may be a
workable practical result were we to conclude that the
actual costs standard applies, it is contrary to Electric
Boat’s interpretation of the statute: if the actual costs
standard applies, there is no room for negotiated rate
agreements to control because § 31-294d did not recog-
nize the enforceability of negotiated rate agreements
until the 2014 amendments to the statute.
   Third, giving effect to the actual cost language as
interpreted by Electric Boat could cause a conflict with
lien provisions in the Workers’ Compensation Act.
Under these provisions, an employer’s group health
insurer is required to pay benefits to an injured
employee prior to a determination on the employee’s
contested workers’ compensation claim, but is entitled
to a lien against the workers’ compensation award for
benefits it has paid. See General Statutes §§ 31-299a (b)
and 38a-470 (b). These provisions thus ensure that the
health insurer has reimbursement rights against an
employer or its compensation carrier when it pays for
medical treatment that is later shown to have been
caused by a compensable injury. See Bilodeau v. Bristol
Assn. for Retarded Citizens, No. 4245, CRB-6-00-5 (May
29, 2001). The health insurer would presumably have
a lien for the full cost of hospital care, i.e., the hospital’s
published rates (or a negotiated rate), creating a poten-
tial conflict if § 31-294d (d) requires that any compensa-
tion award only account for whatever it ‘‘actually costs’’
a hospital to provide care to the claimant employee.
   With respect to the final textually based consider-
ation, we conclude that the aspect of the 2014 revision
on which Electric Boat relies does not yield persuasive
textual evidence that the legislature intended for com-
missioners to make individual actual cost determina-
tions. Although the 2014 amendment provides that,
prior to the date the liability of the employer is estab-
lished pursuant to the new Medicare based formulas,
‘‘the liability of the employer for hospital service shall
be the amount it actually costs the hospital to render the
service, as determined by the commissioner’’; General
Statutes (Rev. to 2013) § 31-294d (d), as amended by
P.A. 14-167; the retention of the phrase ‘‘actually costs’’
may simply indicate that the legislature intended to
maintain the status quo, whatever that is, until the new
formulas apply. Notably, the legislature was made
aware of the litigation in the cases presently before this
court and the competing views as to the correctness of
the commissioner’s decision; see Conn. Joint Standing
Committee Hearings, Labor and Public Employees, Pt.
1, 2014 Sess., pp. 138, 186, 582; yet no legislator
expressed a view that the commissioner’s decisions
were incorrect, nor was there a single comment indicat-
ing that this part of the amendment was in any way
clarifying. Cf. P.A. 88-357; 31 H.R. Proc., supra, pp. 8329–
30, remarks of Representative Gionfriddo (noting that
workers’ compensation amendment regarding DRG
rates was ‘‘clarifying in nature’’).
   Deeming the hospital rates controlling is also consis-
tent with the policies underlying both statutory
schemes. As for the policies underlying the Workers’
Compensation Act, requiring employers to pay a hospi-
tal’s billed rates or negotiated rates as provided under
chapter 368z is consistent with the original intent of
that act to require that employers pay the same rates
as the general public. See Burge v. Stonington, supra,
219 Conn. 587–88; Covey v. Honiss Oyster House, Inc.,
supra, 117 Conn. 284. It is also consistent with the
underlying purpose of the Workers’ Compensation Act
to provide prompt and efficient resolution in any work-
ers’ compensation proceeding; see Pietraroia v. North-
east Utilities, 254 Conn. 60, 74, 756 A.2d 845 (2000);
because requiring employers to pay the hospital’s pub-
lished rates would avoid a mini-trial for determining
what actual costs are in every instance in which an
injured employee receives hospital care. Additionally,
reducing health care costs—the purpose of the current
hospital deregulation scheme—is consistent with
recent workers’ compensation reform that was aimed
at reducing costs to employers. See 37 H.R. Proc, Pt.
2, 1994 Sess., pp. 711, 713, remarks of Representative
Joseph Courtney (discussing possibility of cost savings
from deregulating hospitals); 36 H.R. Proc., Pt. 18, 1993
Sess., p. 6145, remarks of Representative Michael P.
Lawlor (purpose of 1993 revisions to Workers’ Compen-
sation Act was to ‘‘effect a dramatic decrease in the
cost of workers’ compensation in Connecticut’’).
  We recognize that, as a rule of statutory construction,
we generally do not read a statute so as to render any
part of it superfluous; Lopa v. Brinker International,
Inc., 296 Conn. 426, 433, 994 A.2d 1265 (2010); which
largely appears to be the result of deeming chapter 368z
controlling over the ‘‘actually costs’’ language of § 31-
294d (d). We are not persuaded, however, that this rule
counsels in favor of a different construction for several
reasons, in addition to the aforementioned considera-
tions. Notably, the legislature previously has retained
the ‘‘actually costs’’ language in the Workers’ Compen-
sation Act even when it expressly provided that a differ-
ent rate would control: in 1988, when it amended § 31-
294 to provide that the DRG rates would apply in work-
ers’ compensation cases. P.A. 88-357, § 19 (‘‘the liability
of the employer for hospital service shall be the amount
it actually costs the hospital to render the service, such
amount to be determined by the commissioner except
. . . in cases for which a standard fixed charge per
case has been established pursuant to [the DRG act],
liability shall be the amount charged by the hospital
using a fee schedule based on such fixed charge per
case’’). Perhaps the legislature assumed that there
might still be a legitimate field of operation for actual
cost determinations following hospital regulation, and
deregulation, and retained this language to account for
such a possibility.22 In addition, the legislature has
retained and reenacted other language in § 31-294d
regarding an employer’s liability for payment of medical
costs that appears to be superfluous and indeed anach-
ronistic. Section 31-294d (d) still refers to the employ-
er’s pecuniary liability for medical costs as being
‘‘limited to the charges that prevail in the same commu-
nity or similar communities for similar treatment of
injured persons of a like standard of living when the
similar treatment is paid for by the injured person.’’
The phrase ‘‘like standard of living’’ was relevant when
the workers’ compensation scheme was created in 1913,
when low income wage earners were billed at below
cost rates when paying for their own medical or hospital
care. Since 1993, however, medical costs have been
dictated by a practitioner fee schedule. Public Acts
1993, No. 93-228, § 4. We can only speculate that the
legislature has retained anachronistic language in both
circumstances either because this statute is the only
section of the Workers’ Compensation Act that imposes
liability on the employer to pay hospital and medical
costs or because the legislature assumes that there is
some undetermined, legitimate field of operation for
that language.
   With respect to the reserved issue, we are persuaded
that, in the absence of a negotiated agreement pursuant
to § 19a-646, a workers’ compensation commissioner
determines an employer’s liability for hospital services
on the basis of the hospital’s filed rates that it is required
to charge ‘‘any payer’’ under § 19a-646 (b), and, accord-
ingly, these cases are remanded to the board with direc-
tion to affirm the decisions of the commissioner.
  No costs or fees shall be taxed in this court to
either party.
      In this opinion the other justices concurred.
  1
     This reservation originally involved four decisions appealed to the board:
Caraballo v. Electric Boat Corp., No. 5785, CRB 2-12-10 (May 9, 2013); Gray
v. Electric Boat Corp., No. 5786, CRB 2-12-10 (May 9, 2013); Erickson v.
United Parcel Service, No. 5788, CRB 2-12-10 (May 9, 2013); and Thompson
v. J & J Properties, No. 5787, CRB 2-12-10 (May 9, 2013). The appeals were
jointly reserved to the Appellate Court pursuant to General Statutes § 31-
324, and were thereafter transferred to this court. The appeals in Erickson
v. United Parcel Service and Thompson v. J & J Properties were withdrawn
before oral argument, and, accordingly, they are not before this court.
   2
     As we explain later in this opinion, P.A. 14-167 created a new, comprehen-
sive scheme for determining an employer’s liability for hospital costs. The
cases on appeal involve hospital services for injuries sustained by employees
in 1997 and 2006, for which the employees were subsequently hospitalized.
We note that the 1997 and 2005 revisions of § 31-294d (d) are identical, and,
for convenience, we refer to the 2005 revision throughout this opinion,
except as otherwise indicated.
   3
     Although § 19a-646 has been amended several times since the events
underlying the present appeals; see, e.g., Public Acts 2012, No. 12-170, § 6;
those amendments have no bearing on the merits of these appeals. In the
interest of simplicity, we refer to the current revision of the statute.
   4
     Unlike in other cases arising pursuant to General Statutes § 31-324, the
board in this case did not formulate questions for the opinion of the Appellate
Court or this court. Cf. Barton v. Ducci Electrical Contractors, Inc., 248
Conn. 793, 797–98, 730 A.2d 1149 (1999). The only questions that appear
in the record are those formulated by the employer for appeal from the
commissioner to the board. Those questions were: ‘‘[1] Can . . . § 31-294d
(d), which provides that the employer’s liability for hospital services is ‘the
amount it actually costs the hospital to render the service, as determined
by the . . . commissioner,’ be harmonized with . . . § 19a-646 (b), which
. . . requires hospitals to charge the employer at the hospital’s published
rates? [2] Does § 31-294d (d) trump § 19a-646 (b) for workers’ compensation
cases? [and] [3] Does Burge . . . lack any continuing viability or preceden-
tial value because of the contrary actions by the legislature in 1991 and
since?’’ A fourth issue, regarding whether the commissioner should have
granted a motion to correct, is not relevant to this appeal. For simplicity,
we reframe the reserved issue as follows: in determining an employer’s
liability for hospital costs in workers’ compensation cases, does § 31-294d
(d) or § 19a-646 (b) control?
   5
     This court also defers to an agency’s interpretation when the statute
previously has been subjected to judicial scrutiny. Ferraro v. Ridgefield
European Motors, Inc., 313 Conn. 735, 746, 99 A.3d 1114 (2014). Although
the phrase actually costs was subjected to such scrutiny in Burge, neither
this court nor the board has considered the effect of various subsequent
amendments to the public health scheme.
   6
     In its brief to this court, Electric Boat argued that it relied on the ‘‘plain
language’’ of § 31-294d (d) in support of its argument that the ‘‘actually
costs’’ language controls, but at oral argument, counsel for Electric Boat
agreed that ‘‘there is no question’’ that legislative history ‘‘comes into play’’
in resolving this issue. Both parties relied extensively on legislative history
in their briefs and at oral argument, and we agree that it is appropriate to
consider extratextual evidence in our resolution of this issue.
   7
     See also Spencer v. New Haven Rendering Co., 4 Conn. Comp. Dec. I-
229 (1921) (‘‘[a]bout fifty [percent] of the cases upon the semi-private ward
service are [workers’] compensation cases, and said service is sometimes
referred to as ‘compensation ward service’ ’’); Christophson v. Turner Con-
struction Co., 1 Conn. Comp. Dec. 591, 593 (1916) (hospital’s ‘‘custom is to
put [workers’ compensation] cases in a semi-private ward at a rate of [$10]
per week plus doctor’s bills; at this rate [the hospital] does not consider
them profitable or desirable and treats them as a matter of duty, not choice’’).
   8
     Interestingly, under the 1973 act, the state’s liability was limited to the
‘‘actual cost’’ of the services provided, a term defined in that act as ‘‘the
current average cost per inpatient day of care . . . computed in accordance
with accepted principles of hospital cost reimbursement.’’ (Emphasis
added.) P.A. 73-117, § 23 (c). A separate body, a hospital committee, deter-
mined the state’s liability for hospital care; P.A. 73-117, § 22; giving ‘‘due
consideration to allowances for fully or partially unpaid bills, requirements
for working capital and cost of development of new services, including
additions to and replacement of facilities and equipment.’’ P.A. 73-117,
§ 23 (c).
   9
     At the time of the administrative proceedings underlying the appeal in
Burge, the reviewing body was the Compensation Review Division, which
subsequently was renamed the Compensation Review Board. See Public
Acts 1991, No. 91-339, § 20. For convenience, we also refer to the former
as the board.
   10
      The board applied its rule from Tanner in several other cases. See, e.g.,
Delaney v. Camelot Nursing Home, No. 1049, CRD-2-90-6 (February 7, 1991);
Burdick v. Frito-Lay, Inc., No. 1048, CRD-2-90-6 (February 7, 1991); Burge
v. Stonington, No. 1042, CRD-2-90-6 (June 29, 1990); Gervais v. Atlantic
Builders, No. 1046, CRD-2-90-6 (June 29, 1990).
   11
      Before 1991, § 31-294 addressed several issues in one section in addition
to employer liability for medical and hospital costs including, inter alia,
issues of notice to the employer and the time limit for filing a claim. Public
Act 91-32 resulted in the reorganization of these numerous unrelated topics
into several statutes, some, like § 31-294d, with several subsections. See
P.A. 91-32, §§ 11, 12. During the period of regulation of hospital rates, the
legislature amended § 31-294 on numerous occasions with regard to techni-
cal and substantive matters unrelated to the employer’s liability for medical
or hospital costs or the actually cost language. See Public Acts 1980, No.
80-124, § 5; Public Acts 1981, No. 81-472, § 67; Public Acts 1982, No. 82-472,
§ 108; Public Acts 1985, No. 85-133, § 2; Public Acts 1987, No. 87-160, § 1;
Public Acts 1988, No. 88-357, § 19; Public Acts 1989, No. 89-371, § 22. After
this court’s decision in Burge and the 1991 reorganization of the Workers’
Compensation Act, the legislature amended § 31-294d (d) multiple times,
also unrelated to employer liability for medical or hospital costs. See Public
Acts 1991, No. 91-339, § 48; Public Acts 1998, No. 98-160; Public Acts 2000,
No. 00-99, § 81; Public Acts 2001, No. 01-85, § 2.
   12
      Electric Boat contends that, because the only issue presented to the
court in Burge was whether the DRG rates applied, a matter resolved in
part II of that decision, it was unnecessary to first consider whether the
creation of the hospital commission and its regulation of hospital costs
conflicted with the ‘‘actually costs’’ language of § 31-294.
   13
      P.A. 91-32; see also Conn. Joint Standing Committee Hearings, Labor and
Public Employees, Pt. 1, 1991 Sess., p. 17, remarks of Workers’ Compensation
Commissioner John Arcudi (‘‘the purpose of the bill [is] not to change
substance, but to try to simplify language . . . if possible’’).
   14
      General Statutes (Rev. to 2013) § 31-294d, as amended by P.A. 14-167,
provides in relevant part: ‘‘(d) (1) The pecuniary liability of the employer
for the medical and surgical service required by this section shall be limited
to the charges that prevail in the same community or similar communities
for similar treatment of injured persons of a like standard of living when
the similar treatment is paid for by the injured person. Prior to the date the
liability of the employer is established pursuant to subdivision (2) of this
subsection, the liability of the employer for hospital service shall be the
amount it actually costs the hospital to render the service, as determined
by the commissioner, except in the case of state humane institutions, the
liability of the employer shall be the per capita cost as determined by the
Comptroller under the provisions of section 17b-223. All disputes concerning
liability for hospital services in workers’ compensation cases shall be settled
by the commissioner in accordance with this chapter.
   ‘‘(2) Commencing ninety days after the formulas established by the chair-
man of the Workers’ Compensation Commission have been published pursu-
ant to subsection (e) of this section, unless the employer and hospital
or ambulatory surgical center have otherwise negotiated to determine the
liability of the employer for hospital or ambulatory surgical center services
required by this section, the liability of the employer for hospital or ambula-
tory surgical center services shall be: (A) If such services are covered by
Medicare, limited to the reimbursements listed in such formulas published
pursuant to subsection (e) of this section, or (B) if such services are not
covered by Medicare, determined by the chairman, in consultation with
employers and their insurance carriers, self-insured employers, hospitals,
ambulatory surgical centers, third-party reimbursement organizations and
other entities as deemed necessary by the Workers’ Compensation Com-
mission.
   ‘‘(e) Not later than January 1, 2015, the chairman of the Workers’ Compen-
sation Commission shall, in consultation with employers and their insurance
carriers, self-insured employers, hospitals, ambulatory surgical centers,
third-party reimbursement organizations and other entities as deemed neces-
sary by the Workers’ Compensation Commission, establish and publish Medi-
care-based formulas, when available, to set the liability of employers for
hospital and ambulatory surgical center services required by this section
that are covered by Medicare. After the initial publication of such formulas,
the chairman shall publish such formulas on each January first thereafter.
. . .’’ (Emphasis added.)
   15
      ‘‘The doctrine of repeal by implication is applied when two enactments
of the same legislative body are irreconcilable . . . . A statute which is
repealed by implication is legally eliminated. Repeal of the repealing statute
does not revive the repealed law. . . . The legislature must expressly reen-
act a statute which has been repealed by implication to render it valid and
enforceable again.
   ‘‘The doctrine of preemption, on the other hand, is applied where enact-
ments of two unequal legislative bodies (e.g., Federal and State) are inconsis-
tent. Where a statute is preempted, there is no repeal of that statute. Rather,
the subordinate legislative body’s enactment is suspended and rendered
unenforceable by the existence of the superior legislative body’s enactment.
This being so, the repeal of the preempting statute revives or reinstates the
preempted statute without express reenactment by the legislature.’’ (Citation
omitted; emphasis omitted.) Lily Lake Road Defenders v. McHenry, supra,
156 Ill. 2d 8. We note that we have not previously determined whether § 1-
1 (s), which provides for revival of a repealed statute in a manner consistent
with this Illinois case, applies to implicitly repealed statutes.
   16
      A payer is defined as ‘‘any person, legal entity, governmental body or
eligible organization that meets the definition of an eligible organization
under 42 USC Section 1395mm (b) of the Social Security Act, or any combina-
tion thereof, except for Medicare and Medicaid which is or may become
legally responsible, in whole or in part for the payment of services rendered
to or on behalf of a patient by a hospital. Payer also includes any legal
entity whose membership includes one or more payers and any third-party
payer . . . .’’ (Emphasis added.) General Statutes § 19a-646 (a) (4).
   17
      For purposes of this appeal only, the hospitals have agreed that the
figures calculated by Fairpay should be treated as the actual costs of services
for the cases at issue. The Connecticut Hospital Association as amicus curiae
contends, however, that a hospital’s billed rates are consistent with what
hospital services ‘‘actually cost’’ because they reflect the actual cost of being
able to provide such services to patients, accounting for, inter alia, overhead
and cost shifting due to the underpayment for services from Medicare and
Medicaid. We note that there is some support for such an interpretation in
the history of the public health scheme; see, e.g., P.A. 73-117, § 23 (limiting
state’s liability for hospital services to ‘‘actual cost,’’ defined to include
‘‘allowances for fully or partially unpaid bills, requirements for working
capital and cost of development of new services, including additions to and
replacement of facilities’’); but, in accordance with the parties’ stipulated
facts, we assume that what it ‘‘actually costs’’ a hospital to render services
to a particular patient for workers’ compensation purposes is different than
the hospital’s billed rates.
   18
      As did the commissioner, we reject outright Electric Boat’s contention
that the statutes are reconcilable because § 19a-646 regulates the duty of
hospitals to charge for their services while § 31-294d regulates the duty of
employers to pay for those services. This construction is illogical, especially
when considered in light of the penalty provision in § 19a-681 (c), and finds
no support in the legislative history of either statutory scheme or in any
workers’ compensation decision. Electric Boat would have us assume that,
when § 19a-646 dictates that ‘‘no hospital shall provide a discount . . . to
any payer,’’ it actually means that, although hospitals must charge certain
rates, they may, with a wink and a nod, accept payments that deviate from
those published rates even in the absence of a negotiated agreement without
implicating the penalty prescribed in § 19a-681 (c). We are not convinced
that the legislature intended such a counterintuitive result.
   19
      Electric Boat also has not provided any workable definition for how
actual costs might be determined. Indeed, at oral argument, counsel for
Electric Boat argued that what actual costs means is not an issue before
this court and would need to be litigated in future cases.
   20
      Because a hospital’s detailed schedule of its charges is required to be
on file with the Office of Health Care Access; see General Statutes § 19a-
681 (b); we are not persuaded by Electric Boat’s argument that, under the
public health scheme, compensation payers ‘‘would have no way to know
the amount of liability they might face in any given case . . . .’’
   21
      We note that § 31-279-9 (e) of the Regulations of Connecticut State
Agencies provides, as an obligation of attending physicians, that ‘‘[a]ll
charges for medical, surgical, hospital and nursing services . . . shall be
solely the responsibility of the employer or carrier, and no claim will be
made against the injured employee for all or part of a fee.’’ It does not seem,
however, that this provision, which has been effective since 1973, applies
to hospital billing as opposed to an individual physician’s charges for services
that may be provided in a hospital, and, in fact, in 1988, Workers’ Compensa-
tion Commissioner John Arcudi requested that the provision be added to
the DRG act to make clear that a hospital may not make a claim against
the injured employee for any part of a hospital fee. Conn. Joint Standing
Committee Hearings, supra, p. 166; see also P.A. 88-357, § 3. That provision
was removed with the repeal of the DRG act in 1989.
   22
      At oral argument, counsel for the hospitals suggested that the actual
cost standard may be applicable when an out-of-state hospital, not subject
to Connecticut’s hospital scheme, provides care. We need not address in
this case whether and to what extent the ‘‘actually costs’’ language may
apply in any other contexts.